DETAILED ACTION
Response to Amendment
The Amendment filed June 29, 2022 has been entered. Claims 1 – 18, 21 and 22 are pending in the application.
Claim Objections
Claims 1 – 18, 21 and 22 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 3: “by only means” should read --only by means--.
Claims 2 – 18, 21 and 22 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the wear plate is fixed to a support plate by only means of the compression ring” in line 3. The phrase “only” makes the limitation a negative limitation. The specification fails to recite this limitation in an explicit manner. Thus, the limitation is a new matter.
Claims 2 – 18, 21 and 22 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto et al. (US 2004/0216601 – herein after Matsumoto) and evidenced by Makino et al. (JP 2004270524 – herein after Makino).
In reference to claim 1, Matsumoto teaches a valve plate assembly (see fig. 5) of a hydraulic axial piston machine (seen in fig. 1), the valve plate assembly comprising a wear plate (73) made of a ceramic material (see ¶48) surrounded by a compression ring (79), wherein the wear plate (on its outer end is fixed to a support plate (72) by only means of the compression ring (12) (using bolts 80) [the outer circumferential flanged portion of the wear plate is fixed to the support plate only by means of the compression ring].
If Matsumoto remains silent on the wear plate is fixed to a support plate by only means of the compression ring, then Makino teaches a similar hydraulic axial piston machine with (in fig. 5) the wear plate (73) and the support plate (72), wherein no fastener is used to connect the center of the wear plate (73) with the right face of the support plate (72).
There is no criticality provided in Matsumoto as to why the wear plate (73) needs to be fixed to the support plate (72) also by additional single bolt (78), in particular, as to why the center of the wear plate (73) needs to be fixed to the front face of the support plate (72) by additional single bolt (78). In view of or as evidenced by Makino, this attachment by the single bolt in Matsumoto is merely dependent on as to whether the wear plate has a hole in its center and/or the front face of the support plate has a hole in its center.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the hydraulic axial piston machine of Matsumoto by providing the wear plate with no hole in its center and the front face of the support plate with no hole in its center in order to remove the step of joining the front face of the support plate and the center of the wear plate by the single bolt for the purpose of saving money associated with the machine. The cost reduction in the machine of Matsumoto is realized by not using extra fastener 78, not providing hole in the center of the wear plate and not providing hole in the center of the front face of the support plate.
In reference to claim 2, Matsumoto teaches the valve plate assembly, wherein the compression ring (79) comprises a fixation geometry accommodating fixing means (seen in fig. 5) connecting the compression ring to the support plate [the limitation “a fixation geometry accommodating fixing means” is a means plus function limitation representing the threaded hole and the screw or bolt].
In reference to claim 3, Matsumoto teaches the valve plate assembly, wherein (see fig. 5 and ¶52) thrust pads (springs 85) are fixed in the support plate (72) on a side (left side) opposite to the wear plate (73), wherein the thrust pads end in the support plate (72) [springs 85 end in the stepped portion 72c of the support plate 72; see ¶52: these springs apply forces in axial direction to have the support plate urge forward for bringing the sliding surfaces 77 of the stationary valve plate 73 and the moving valve plate 74 into close contact with each other].
In reference to claim 4, Matsumoto teaches the valve plate assembly, wherein the thrust pads (springs 85) abut against a stop surface (surface 72c) in the support plate (72).
In reference to claim 5, Matsumoto teaches the valve plate assembly, wherein the support plate (72) comprises a number of first openings (openings defining passages P1, P6, P7) and the wear plate (73) comprises a number of second openings (openings defining passages P2, P5), wherein a form (i.e. shape) of each first opening of the number of first openings (see openings P1, P6, P7 in figs. 5 and 13) differs from a form (i.e. shape) of each second opening of the number of second openings (see openings P2, P5 in figs. 5 and 11).
In reference to claim 6, Matsumoto teaches the valve plate assembly, wherein each first opening of the number of first openings (openings defining passages P1, P6, P7) has a cross section (as seen in fig. 5) which changes in an axial direction of the support plate (72) and each second opening of the number of second openings (openings defining passages P2, P5) has a constant cross section (as seen in fig. 5).
In reference to claim 7, Matsumoto teaches the valve plate assembly, wherein (see figs. 5, 13 and 16) sealing means (89, 90) are arranged between the support plate (72) and the wear plate (73).
In reference to claim 8, Matsumoto teaches the valve plate assembly, wherein each of the sealing means (89, 90) is arranged in a groove (as seen in fig. 5 or fig. 16) surrounding a first opening (for instance opening defining passage P1) of the number of the first openings (openings defining passages P1, P6, P7), wherein an area (cross sectional area) limited by each of the sealing means (each sealing means is a C-type seal, see ¶53) is of non-circular form [the cross sectional area within the sealing means is non-circular as seen in fig. 16].
In reference to claim 9, Matsumoto teaches the valve plate assembly, wherein the area (the cross-sectional area within the sealing means in fig. 16) limited by each of the sealing means (89, 90) is smaller than an area defined by a thrust pad (spring 85) on an opposite side (left side) of the support plate (72) [spring has plural circular coils with diameter; sealing means has one circular element with diameter; thus the area of the sealing(s) being smaller than an area of a thrust pad].
In reference to claim 10, Matsumoto teaches the valve plate assembly, wherein (see fig. 5) the support plate (72) comprises an elastically deformable spring section (see section 72c of 72 connected to springs 85).
In reference to claim 11, Matsumoto teaches the valve plate assembly, wherein the elastically deformable spring section is machined out of the support plate (the section 72c is a stepped portion of the support plate 72; In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “machined out of the support plate” has not been given patentable weight).
In reference to claim 12, see rejection of claim 3 above.
In reference to claims 13 – 15, see rejection of claim 5 above.
In reference to claim 16, see rejection of claim 7 above.
In reference to claims 17 and 18, see rejection of claim 10 above.
In reference to claim 21, Matsumoto teaches the valve plate assembly, wherein the compression ring (79)  is fixed to the support plate (72) by screws or bolts (see ¶47, ¶72 and fig. 5: bolts 80).
In reference to claim 22, Matsumoto teaches the valve plate assembly, wherein the fixation geometry is a threaded hole and wherein the fixation means is a screw or a bolt (80; as seen in fig. 5 and discussed in ¶47, ¶72)
Response to Arguments
Applicant’s arguments, dated 06/29/2022, with respect to claim 1 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of Makino.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746